Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1, 18, and 20 recite at least  a hardware dot product processor unit configured to perform at least a portion of a pointwise convolution, including by being configured to apply pointwise weight matrices to the portion of depthwise convolution results calculated using the hardware channel convolution processor unit to determine a portion of separable convolution results while at least another portion of the depthwise convolution results is being calculated in parallel by the hardware channel convolution processor unit of the processor systems wherein the hardware channel convolution processor unit and the hardware dot product processor unit are different hardware units and the portion of depthwise convolution results is provided from the hardware channel convolution processor unit to the hardware dot product processor unit for pipeline processing.
The closest prior art of record is US Pub. 2020/0090030 which is related to The invention relates to deep neural network (DNN), and more particularly, to a method and an integrated circuit for convolution calculation in deep neural network, in order to achieve high energy efficiency and low area complexity and teaches the claimed limitations; however, does not teach at least a hardware dot product processor unit configured to perform at least a portion of a pointwise convolution, including by being configured to apply pointwise weight matrices to the portion of depthwise convolution results calculated using the hardware channel convolution processor unit to determine a portion of separable convolution results while at least another portion of the depthwise convolution results is being calculated in parallel by the hardware channel convolution processor unit of the processor systems wherein the hardware channel convolution processor unit and the hardware dot product processor unit are different hardware units and the portion of depthwise convolution results is provided from the hardware channel convolution processor unit to the hardware dot product processor unit for pipeline processing.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182